DETAILED ACTION
	
Introduction
Claims 1-20 are pending. This Office action is in response to Application 17,378,524 filed on 7/16/2021. 

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,082,246.
In the instant case, claims 1-20 of the present application are not patentably distinct from claims 1-19 of U.S. Patent No. 11,082,246 because they merely omit limitations found in claims 1-19 of U.S. Patent No. 11,082,246 and are therefore obvious in view of claims 1-19 of U.S. Patent No. 11,082,246. See MPEP 2144.04.II.A: Omission of an Element and Its Function is Obvious if the Function of the Element is not Desired. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.1
Claims 1, 8, and 15 recite a first step of “generating a media flow correlation pool including a plurality of paired server and sender media flow correlations each comprising a synchronization source identifier, a media stream identifier, and a media type identifier for each of a plurality of potential participants,” but it is not clear whether the phrase “each comprising a synchronization source identifier, a media stream identifier, and a media type identifier” means that each pair of server and sender media flow correlations comprises a single synchronization source identifier, a single media stream identifier, and a single media type identifier, or if it means that each server media flow correlation and each sender media flow correlation individually comprises a synchronization source identifier, a media stream identifier, and a media type identifier, such that each pair of server and sender media flow correlations comprises two synchronization source identifiers, two media stream identifiers, and two media type identifiers. If the former interpretation is correct, it is not clear whether the single synchronization source identifier, the single media stream identifier, and the single media type identifier associated with a pair of server and sender media flow correlations is part of the server media flow correlation or the sender media flow correlation of the pair. 
Adding to the ambiguity described in the preceding paragraph is the fact that figure 6 clearly shows pairs of sender and server media flow correlations, some of which have a single synchronization source identifier, a single media stream identifier, and a single media type identifier, and some of which have two synchronization source identifiers, two media stream identifiers, and two media type identifiers. Figure 6 is presented below for convenience: 

    PNG
    media_image1.png
    386
    913
    media_image1.png
    Greyscale

Claims 1, 8,and 15 also recite a second step of “providing the entire media flow correlation pool, including additional sender media flow correlations that are not yet assigned, to each participant in the web conference,” but the meaning of this limitation is unclear in light of the specification for a number of reasons. First, the specification never actually states that the entire MFC pool is “provided” to each participant, notwithstanding the use of the term “providing” in claims 1, 8, and 15. Instead, the specification actually states that the a function of the conference server is “to describe this entire set of MFCs in the answer for each offer/answer negotiation between the conference router and the conference participants (FIG. 5)” (emphasis added). See par. 26. Therefore, it is not clear whether the term “providing” is intended to be synonymous with the term “describe,” or if it is intended to have a meaning that is distinct from the meaning of the term “describe.”  
Second, if the term “providing” is intended to have a meaning that is distinct from the meaning of the term “describe,” then the meaning of the term “providing” is not clear in light of the specification. The phrase “providing the entire media flow correlation flow… to each participant” suggests that each participant receives a literal copy of the entire MFC pool. However, according to the specification, the MFC pool contains information that is only used by the web conference server, mainly the server media flow correlations. Moreover, claims 1, 8, and 15 recite that the server media flow correlations are “assigned to the web conference server,” which indicates that the server media flow correlations are used by the web conference server rather than by the participants. The fact that the entire MFC pool includes information which is exclusively for the use of the web conference server suggests that the web conference server does not in fact provide each participant with a literal copy of the entire MFC pool. 
Third, if the term “providing” is intended to be synonymous with the term “describe,” it is not clear what the term “describe” means in light of the specification. As indicated above, paragraph 26 of the specification states that a function of the web conference server is “to describe this entire set of MFCs in the answer for each offer/answer negotiation between the conference router and the conference participants (FIG. 5).” However, the specification does not define the meaning of the phrase “describe this entire set of MFCs… for each offer/answer….” Thus, it is not clear what information is contained within a description of an entire MFC pool. For instance, it is not clear whether a description of all the sender media flow correlations contained within the entire MFC pool and none of the server media flow correlations contained within the entire MFC pool constitutes a description of the entire MFC pool, or if a description of the entire MFC pool requires both a description of all of the server media flow correlations in the entire pool as well as a description of all of the sender media flow correlations in the entire MFC pool. In addition, it is not clear whether a description of a server or sender media flow correlation must include each of the synchronization source identifier, the media stream identifier, and the media type identifier of the server or sender media flow correlation, or whether it can include less than all three of these items. 
Fourth, it is not clear whether the step of “providing the entire media flow correlation pool… to each participant” means that each participant is provided with an entire copy of the MFC pool at the same time (i.e., at the start of the web conference), or if it means that each participant receives an entire copy of the MFC pool at different times, such as the time at which each participant becomes a participant. The phrase “begin a web conference by” suggests that the entire MFC pool is provided to each participant simultaneously at the start of the web conference. On the other hand, logic dictates that a participant cannot be provided with the entire MFC pool until the time at which the participant actually transitions from being a non-participant to being a participant. 
Lastly, it is not clear whether the entire MFC pool that is provided to each participant is identical for each participant, or if the entire MFC pool that is provided to a first participant differs from the entire MFC pool that is provided to a second participant. If the entire MFC pool that one participant receives differs from the entire MFC pool that another participant receives, it is not clear how the entire MFC pool that one participant receives differs from the entire MFC pool that the other participant receives. 

Prior Art Rejections
Examiner does not include a prior art rejection of claims 1-20 in this Office action because doing so requires considerable speculation about the meaning of terms and phrases employed in the claims. See MPEP 2173.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 15 recites a “machine-readable medium storing a program.” The specification indicates that “the terms ‘storage’ and ‘storage medium’ correspond to the storage 214 and explicitly exclude transitory media such as signals or waveforms.” See par. 40. Therefore, Examiner declines to reject claims 15-20 as being directed to a signal that embodies the claimed invention.